_ Case 2:20-cv-00373-JDL, Document 3-4 Filed 10/14/20 Pagelof2 PagelD#: 23

STATE OF MAINE SUPERIOR COURT
York, ss Civil Action
Docket No. ALFSC-CV-2020-167

DOMINGUS NOBREGA,
Plaintiff

ANSWER AND AFFIRMATIVE
DEFENSES OF DEFENDANTS

Vv.

YORK COUNTY and YORK COUNTY
SHERIFF,
Defendants

Nee ee ee ee eee Se

NOW COME Defendants York County and York County Sheriff, by and through
undersigned counsel, and hereby respond to the allegations contained in Plaintiff's Complaint as
follows:

AFFIRMATIVE DEFENSES

A. Plaintiff's Complaint fails to state a cause of action upon which relief may be granted.

B. Plaintiff has not suffered any compensable damages resulting from the claims alleged
in Plaintiffs Complaint.

C. Plaintiffs damages, if any, were directly and proximately caused by the acts and/or
omissions of an individual and/or entity other than these Defendants.

D. Plaintiff's damages, if any, were directly and proximately caused by a legally
sufficient superseding/intervening cause. |

E. Plaintiff has failed to mitigate his damages as required by law.

F. Defendants are entitled to immunity, including all immunities available under the

Maine Tort Claims Act and qualified immunity.
Case 2:20-cv-00373-JDL Document 3-4 Filed 10/14/20 Page2of2 PagelD#: 24

G. Plaintiffs claims are barred by provisions of the Prison Litigation Reform Act,
including but not limited to 42 U.S.C. § 1997e(a) and/or 42 U.S.C.§ 1997e(a).
ANSWER
1. The Defendants deny each and every averment set forth in Plaintiff's Complaint.!
WHEREFORE, Defendants pray for judgment in their favor against Plaintiff plus costs,
interest, and attorneys fees.
oe
Dated: October l, R2OAXAO lanandle Mf le
Peter T. Marchesi, Esq. 2
| pad) Moe fe
Cassandra S. Shaffer, Eg
Wheeler & Arey, P.A.
Attorneys for Defendants

27 Temple Street
Waterville, ME 04901

 

‘In that Plaintiff's Complaint does not contain numbered paragraphs, Defendants can only provide a general denial.
Z
